Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 26 March 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                  
                     My Dear General
                     Williams Burg March the 26th 1781
                  
                  As I Hope My letters of the 23d and 25th Have Been Safely transmitted and this will Be Accompagnied By a letter of the Same date forwarded through the Hands of the President of Congress, I Shall only Add such parts of My Information as I Mean to Be Confidential.
                  From My Late Intelligences I am led to Suppose that our Allies Are Gone to Cape Fear—the first Engagement was in their favor and I am Sorry they did Not pursue their Advantage As to the Canonade which Every officer and Myself Among them is Certain to Have distinctly Heard, I Begin to fear it Has Been a very Uncommon Effect of thunder—tho’ Many people would think it Madness in me Not to stick to the Opinion that it Certainly was A Cannonade.
                  My Informant A Gentleman taken By the Charlestown and lately Escaped from that frigat Assures me Positively that the french Have Been Seen at Anchor at Cape Fear and that the British Have declared war Against Holland.
                  The Return of the British fleet with vessels that Must Be transports from New York is a Circumstance which destroys Every Prospect of an operation Against Arnold—The Number of men is Not what I am affraïd off, and the french And Continental troops joined with the Militia Must Be Equal to a pretty Serious Siege—But Since the British fleet Have Returned and think themselves Safe in this Bay, I entertain very little Hopes of Seeing the french flag in Hampton Road.
                  The Expenses of this Expedition are Very Great, and the Minds of the Virginians are So disposed as to Make me More obstinate to Pursue the Expedition—Upon its Succès Great deal depended, particularly for Gal Greene’s Army—Never Has an operation Be More Ready (on our side) Nor Conquest More Certain—But Since we must Give it up, I shall Return to Annapolis where the troops May Have Received orders from You, or I May Have some letters directed to me—if None are Arrived, I shall Return to Head quarters, and March the detachement As fast As Possible.
                  Unless Baron de Viomenil Strikes a Great Blow the Southern States are Much Endangered and these low parts of Virginia Are at the disposal of the Ennemy—As it is possible I may Hear from Willmington I shall Request Clel Gouvion to Stay Some few days and oppen such letters as Might Be directed to me.
                  If the detachement from Newyork is Strong that Place Must Be weak, and it Increases My desire to join your Excellency—As Matters Have turned out it would Have Been Better I Had not Brought the troops to Annapolis But the Arrival of the french fleet Could not then Be Questioned, and this Removal of our troops was the Best Means I Could think off to level all difficulties of A Convoy—As to My Personal Motions, they were necessary to get intelligences and decide matters.
                  I Request Your Excellency will please to present My Respects to Mrs Washington Mrs Hamilton and Compliments to the family—Believe me, my dear general, Most Respectfully Yours
                  
                     Lafayette
                  
               